Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/4/2020 has been entered.
 
Currently, claims 1-5, 8-13, 15-16, and 18-19 are pending in the instant application.  Claim 6, 14 and 17 have been canceled, claim 13 is withdrawn and claim 18-19 are newly added.  This action is written in response to applicant’s correspondence submitted 9/4/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Non-Final.
Withdrawn Rejections
The rejection of claims 1-4, 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Wielscher is withdrawn in view of the amendment to the claims. 
The rejection of claims 1-6 and 8 under 35 USC 102(a)(1) as being anticipated by Huang (2013, cited on IDS) is withdrawn in view of the amendment to the claims. 
Claims 1-5, 8-12, 15-16, and 18-19 are under examination with regard to ZIC1.  
Claim Objection
Claim 1 is objected to because of the following informalities:  the claim recites “and/or” however claims are to be complete and grammatically correct and the recitation of   and/or is not grammatically correct.  The claim should recite “and”, “or” but not “and/or” as this is not proper.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12, 15-16, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more and recite an abstract idea that include mental processes. The claim(s) recite(s) the natural correlation between hypermethylation of ZIC1 and presence of HPV induced precursor lesions with invasive potential, HPV-induced invasive cancer and non HPV induced gynaecological and angogenital cancers.  This rejection was previously presented and is rewritten to address the amendment to the claims. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the law of nature and are not significantly more than the natural correlation.  

Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea of a mental process but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between methylation level and HPV induced precursor lesions with invasive potential, HPV-induced invasive cancer and non HPV induced gynaecological and angogenital cancers.  This conclusion is supported by the recited purposes of the claimed method as set forth in the claims (whereby identification of hypermethylation is deemed a positive test result and indicates said test cells of a subject are HPV induced high-grade precancerous lesions, HPV-induced invasive cancer and non HPV induced gynaecological and angogenital cancers).  
With regard to claim 1, the claims recite the abstract idea of a mental process step, the step of “evaluating” hypermethylation in the ZIC1 gene and “identifying next steps”.  Neither the specification or the claims set forth limiting definition for the evaluating step and identifying next steps and the steps are given the broadest reasonably interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally 
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of evaluating hypermethylation of ZIC1 in a cell by an evaluation method does not add a meaningful limitation to the judicial exception because they amount to simply implementing the law of nature.  
Claims 2-4 limit the cancer, claims 5, 10 and 12 limit the CpG sequence of Zic1, claims 7-9, 11, limit the methodology of methylation detection while claim 15-16 limit the sample.  None of these claims recite additional elements that apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, additional steps of detecting hypermethylation of ZIC1 is well-understood, routine, and conventional activities in the art.  The step of obtaining a cervical  sample, including a self-sample and detecting hypermethylation of ZIC1 in a cell merely 

Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on page 5-6 of the remarks mailed 08/06/2020.  The response asserts that the claims have been amended to indicate further identified steps including referral for further diagnostics direct to or initiation of treatment of the associated HPV induced precancerous lesion of invasive cancer. The response points to the specification for primary screening indicating that this implies that further steps are required.  This response has been reviewed but not found persuasive.  The specification does not define the term primary screening.  The term primary screening not indicate that further steps are required it merely indicates that screening was performed.  Additional steps may occur after a primary screening but additional steps are not necessarily required after a primary screening and the specification does not define what is encompassed with primary screening.  The claims do not recite additional steps that integrate the judicial exceptions. The amendment to the claims to recite additional steps is a step that encompasses a judicial exception, specifically an abstract idea.  For example the claims do not recite a step of administering a specific therapy to the subject identified as having HPV induced precancerous lesion.  The claims merely require a step of identifying next steps which encompass a referral for further diagnostics or initiation of treatment, the step is merely a further mental analysis step.  The step of identifying next steps is a mental step that merely requires that another step may be needed such as a referral for a diagnostic which is not 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-12, 15-16, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The amendment to claim 1 to recite “identifying next steps, wherein: when hypermethylation in the GHSR and/or ZIC1 gene is identified, said next steps comprise referral of the subject for 
when hypermethylation in the GHSR and ZIC1 gene is identified, said next steps comprise referral of the subject for further diagnostics directed to identification of nonHPV-induced gynaecological or anogenital cancers or said next steps comprise initiation of treatment of nonHPV-induced gynaecological or anogenital cancers; or
when hypermethylation in the ZIC1 gene is identified, said next steps comprise referral of the subject for further diagnostics directed to identification of nonHPV-induced gynaecological or anogenital cancer selected from the group consisting of endometrial cancer, vulvar cancer, penile cancer, vaginal cancer and anal cancer or said next steps comprise initiation of treatment of nonHPV-induced gynaecological or anogenital cancer selected from the group consisting of endometrial cancer, vulvar cancer, penile cancer, vaginal cancer and anal cancer.” is not 
supported by the instant disclosure and raises the issue of new matter.  
Additionally newly added claims 18 with the recitation of “said next steps comprise referral for further diagnostics” and claim 19 with recitation of “said next steps comprise initiation of treatment” is not support by the instant disclosure and raises the issue of new matter. The specification does not disclose any referral or treatment steps for any cancer or HPV induced precursor lesions.  The specification is directed to a method for detecting HPV induced invasive cancer, nonHPV induced gynaecological and anogenital cancer and their high grad precancerous lesions wherein said method comprises detection of hypermethylation in ZIC1 (see pg. 4, lines 18-28 and pg. 14, lines 25-30 cont’d to pg. 15 lines 1-12).  The specification discloses methylation of ZIC1 with stage of disease (see figures 4-5) however the specification does not disclose diagnostic after methylation detection, referral of diagnostics or treatment. Additionally the specification teaches ZIC1 methylation and GHSR methylation can be detected in HPV positive and HPV negative vulvar and cervical cancers and teaches GHSR methylation is suited to diagnose endometrial and other nonHPV induced gynaecological and anogenital cancers but 
The specification teaches diagnostic methods for the detection of disorder include methods where a sample for testing is provided which comprise a cell preparation from cervical or other tissue.  Preferably such samples are provided as smears or other cytological samples and further teaches self samples can be used to detect changes in promoter methylation in markers (see pg. 20, lines 22-30), however the diagnostic methods that the specification discloses are with regard to measuring methylation and obtaining test cells.  The specification does not disclose any further diagnostics after determining methylation of ZIC1 nor does the specification disclose any treatment. 
While the remarks mailed 08/06/2020 on page 5-6, the response addresses that the identification of next steps is derived from the term primary screening indicating that this implies that further steps are required.  The response asserts that one of ordinary skill in the art at the time the invention was made would understand that the purpose of primary screening is to enable early intervention/treatment.  The response points to page 2, lines 3-9 and examples 4-5 and 7-8.  The specification does not define the term primary screening.  Page 2 of the specification is directed to cervical screening and what is encompassed by cervical screening and treatable cancerous lesion by reducing mortality of invasive cervical cancer and general medical practice comprises treatment of all women with morphologically confirmed CIN2, CIN3 and adenocarcinoma in situ in order to prevent the development of cervical cancer.  This does not provide support for the amendment to the claims.  The claims encompass any diagnostic referral or any initiation of treatment based on the hypermethylation of ZIC1 in any number of different 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, 15-16, and 18-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4-5, 9-12, 15, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai (WO 2016/115354 A1, cited on IDS).  This rejection was previously presented and has been rewritten to address the amendment to the claims. 
Lai teaches obtaining a sample from a subject, determining methylation state of ZIC1, determining hypermethylation wherein hypermethylation indicates the subject has endometrium neoplasm (nonHPV induced gynaecological cancer) (see para 57) (claim 1, claim 4) and use of marker for detection of nonHPV induced gynaecological cancer, claim 14) (increased methylation compared to control) (claim 6). Lai teaches the sample comprises cervical scraping cells (See para 16) (claim 15).  Lai teaches methylation can be achieved by methylation specific PCR (see para 69) (claim 9). Lai teaches identification of neoplasms of cervix and endometrium (claim 4) (see para 83 and para 86). Lai teaches methylation specific PCR to detect hypermethylation in cells of neoplasm and control cells (see para 163) using primers and probes for Zic1 (see 61-63, table 1) (61-63 comprises a polynucleotide sequence capable of hybridizing to sequence of Zic1 as set forth in figure 1) (claims 5 and 10-12).  Lai teaches the methylation profiles of relevant genes (ZIC1 disclosed as relevant gene) can be used as a guide for tailoring suitable therapy regiment individual, for example patients with one or more hypermethylated genes listed can be admisntered demethylation gents or other epigenetic drugs and teaches methylation profile is obtained and used in making diagnostic assessments (see pg. 21)  (identifying next steps for referral of further diagnostic and initiation of treatment) (claims 18-19)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (WO 2016/115354 A1, cited on IDS) in view of Lai (Int J Cancer, 2008, 123: 161-167). This rejection was previously presented and has been rewritten to address the amendment tot eh claims.
Lai teaches obtaining a sample from a subject, determining methylation state of ZIC1, determining hypermethylation wherein hypermethylation indicates the subject has a malignant ovarian neoplasm or endometrial cancer (see para 11 and para 57).  Lai teaches the sample comprises cervical scraping cells (See para 16)  Lai teaches identification of neoplasms of cervix and endometrium (claim 4) (see para 83 and para 86). Lai does not teach a cervical sample that is a self-sample.
However self-samples of cervical cells was routine the art with regard to methylation analysis.  Lai(2008) teaches self-sampling methods for cervical material. Lai(2008) teaches this may increase willingness of women to participate in cervical cancer screening particularly in areas that are lacking in medical resources.  Lai(2008)  further teaches the high concordance between results of HPV tests of self collected compared to physician collected cervical-vaginal nd column).
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the method of Lai to include self-sampling of cervical samples in order to provide an additional sampling method for detecting methylation of cervical cells, as both Lai and Lai(2008)  teach analysis of samples comprising cervical cells for methylation analysis for detection of gynaecological cancers.  The ordinary artisan would have been motivated to include self-sampling of cervical cells in the method of Lai because Lai(2008) teaches high concordance between results of self collected samples compared to physician collected cells and allows for an alternative for analysis of women living in rural areas.  The ordinary artisan would have been had a reasonable expectation of success that self-sampling of cervical cells could be used in the method of Lai because Lai(2008) teaches high concordance between results of self collected samples compared to physician collected cells.  Because both Lai and Lai(2008) teach methylation analysis of cervical cells, it would have been obvious to include samples that include self-sampling of cervical cells in order to achieve the predictable result of methylation analysis in cervical cells from a subject for cancer analysis. 
Response to Arguments
The response traverses both the rejections under 35 USC 102 and 103 on page 6-7 of the remarks mailed 08/06/2020.   The response asserts that Lai does not disclose the steps of referral for further diagnostic or initiation of treatment of the specific cancers as defined in claim 1.  This response has been reviewed but not found persuasive.  Lai does disclose further diagnostic and treatment of endometrial cancer (see para 56 and page 21).  Therefore Lai anticipates the claimed invention.  

Claim 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (WO 2016/115354 A1, cited on IDS) in view of Wang (Cancer Medicine, 2015 4(1):43-55).  
Lai teaches obtaining a sample from a subject, determining methylation state of ZIC1, determining hypermethylation wherein hypermethylation indicates the subject has a malignant ovarian neoplasm or endometrial cancer (see para 11 and para 57).  Lai teaches the sample comprises cervical scraping cells (See para 16)  Lai teaches identification of neoplasms of cervix and endometrium (claim 4) (see para 83 and para 86). Lai does not teach a cervical sample that is a HPV induced precursor lesion with invasive potential or HPV induced invasive cancer or analysis of lab on chip.
However Wang teaches ZIC1 hypermethylation in cancer and precancer group of CIN and invasive carcinoma (see supplemental data S1).  Wang teaches obtaining cervical scrapings from case and control groups and determining methylation by array hybridization (see DNA methylation array and data analysis) (lab on chip).  Wang further teaches analysis of HPV detection and typing. 
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the method of Lai to include detection of additional samples, including cervical cancer and precancer group of CIN and include analysis of methylation by lab on chip as taught by Wang in order to provide an additional sampling method and evaluation method for detecting ZIC1 methylation of cervical cells, as taught by both Lai and Wang.  Because Wang  teach 


Conclusion
No claims are allowable.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634